                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Andrew C. Wiesner

     v.                                      Case No. 19-cv-106-LM

Morrison et al




                                 ORDER


     No objection having been filed, I herewith approve the

Endorsed Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated April 19, 2019.     “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”     School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                      ____________________________
                                      Landya B. McCafferty
                                      Chief Judge

Date: June 11, 2019
cc:   Andrew Wiesner, pro se
      Gregory Boucher, Esq.
